Title: From Alexander Hamilton to Hugh Knox, 1[–28] July 1777
From: Hamilton, Alexander
To: Knox, Hugh



Head Quarters Camp at Middle Brook [New Jersey] July 1. [–28] 1777.
Dear Sir

I had the pleasure of writing to you about four Months ago from Philadelphia, since which I have neither had leisure nor opportunity to give you a line, on what is transacting in this part of the world, and in which I know you are deeply interested. I am uncertain even now, whether there may be any mode of conveyance for this letter; but I will do my part, and leave the rest to fortune. I shall write, and send what I have written to some friend in Philadelphia, begging his Aid to transmit it to you.
Soon after my last, I found General Washington at Morris Town, and have been with him ever since. The time intervening between that at which I ended my narration, and the present moment, has been provocative of no military event of any great importance, ’till within this fortnight past.
It has been employed wholly in circumscribing the enemy, within the bounds in which their misfortune at Prince Town left them—that is, within the compass of that little strip of land contained between Amboy, and Brunswick; and in preparing the means of strengthening our opposition to their future attempts. There have been a number of trifling skirmishes, which have been of no other consequence than as they served to harrass, and waste away the enemy, and teach our own men to look them in the face with confidence.
On the 20th of June, the Campaign may be said to have opened by a general movement of the British army, to put in execution a project they had been preparing for all the winter—the possessing themselves of Philadelphia.
But they have been disappointed in their expectation. Our army was situated in a strong position on the heights of Middlebrook, a small distance in the rear of Bound Brook; and could bid defiance to any attempt they might meditate to make an impression of on it.
It was necessary to give us a blow before they could pretend to prosecute their march for the Delaware; for no military principle could justify them to cross a river, with an army equal, if not superior to themselves, hanging upon their rear, and a respectable force on the opposite bank of the river in front. No success could be promised to so hazardous an undertaking, and there was therefore a necessity for them previously to dislodge, and disperse the army. After which they might continue their march in safety. They manoeuvered a while for this purpose, but finding they could not bring us to a battle, that the country people were gathering with great spirit to reinforce us, and that their flanks and rear were continually galled by light parties hovering about them—they were compelled to decamp from their new position, and return to their old, where they could be in greater security. They afterwards evacuated Brunswick, and the intermediate posts, and concentered their forces at Amboy. Concluding that their next step would be to abandon the Jersies altogether, we judged it expedient to move the chief part of our army nearer to them: in order to be more conveniently posted, to take advantage of any favorable moment that might offer itself, and to avail ourselves of the prejudices prevailing by keeping up the idea of a pursuit.
From this movement of ours, they were induced to sally out from Amboy. Their design seems to have been by the rapidity of their march, to surprise and cut off some of our most advanced parties, and if possible to gain the passes of the mountains on our left, and keep us on the plain, which would have obliged us to fight them perhaps on disadvantageous terms. In all this they were again disappointed. Our out parties escaped the snare, and retired without much loss to the heights of which the whole army repossessed themselves. After looking at us in vain about four and twenty hours, they returned to Amboy, and we have just received information from one of our Generals, that they have taken their leave of the Jerseys, and that he is now in possession of Amboy. In the course of these Operations, they have sustained no inconsiderable diminution of numbers, from the frequent and smart skirmishes our light parties have had with them: on our side we have lost few men, and should have nothing to regret, had we not lost three field pieces in the last affair with them. Thus after vapouring, and parading, plundering, & burning in the Jerseys, for about nine months, they have been obliged to quit it with disgrace, and set about some new plan of devastation. They are now encamped on Statten Island, and seem to be making preparation for a Water expedition: it is all conjecture where they will next bend their attention. Some think to Philadelphia by water, Others up the North River on their last years scheme of cutting off the communication between the Eastern and Southern States. Others that they will push further to the Southward, and others that they will push further to the Northward. For my own part I am lost in conjecture, and unable to form any conclusion satisfactory to my own judgment. If they go to Philadelphia, they have to surmount the Chevaux de Frize, and other impediments in the river, and have the same army, seconded by a large body of Militia to dispute their descent. If they try the north River, the passes they have to gain will be defended by their natural strength, and a respectable body of troops, who if they do their duty, and the enemy even carry their point, it must disable them to proceed any farther, and make it easy for this army to put a finishing stroke to their ruin. I can see no object to carry them far to the Southward; and I think they will hardly be mad enough to plunge again into that nest of Hornets, the Eastern States. What signifies it for them to take Newport, they must either let go their hold if they do, or divide their forces, and make it easy to destroy them. On the whole, if they understand their true interest, they will remain quiet where they are now, and draw their whole force to a single point, and make a bold effort against our main army. If they could defeat that, there is no saying what may follow: if they do not, all they can do will be in vain, and will only serve to make them the easier prey to the Cautious and enterprising General they have to deal with. Whether they will observe this conduct or not, it is hard to say, for the calculation is against it, for they have generally acted like fools.

  July 28th.
  On finishing the above, I laid it by to be shortly forwarded to you, but a thousand circumstances have concurred to put it out of my mind, and occasions a delay to this time. I parted with the enemy encamped on Statten Island, they did not remain long in that situation, but in a day or two after embarked on board their Transports, and have since lain at, and about the watering place on Statten Island. Some disagreeable events have taken place to the Northward: Ticonderoga, and severall depending Fortresses have been evacuated, and together with their Stores.

